IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KENNETH LEE,                  :         No. 6 WAP 2014
                              :
               Appellant      :         Appeal from the Order of Commonwealth
                              :         Court dated February 20, 2014, at No. 629
                              :         MD 2013.
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA :
BOARD OF PROBATION AND PAROLE :
AND MICHAEL POTTEIGER,        :
CHAIRMAN, COMMONWEALTH OF     :
PENNSYLVANIA BOARD OF         :
PROBATION AND PAROLE,         :
                              :
               Appellees      :


                                    ORDER


PER CURIAM
     AND NOW, this 30th day of October, 2014, the order of the Commonwealth Court

is hereby AFFIRMED.